                                                                                                        Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
 Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 1 of 23 PageID #: 5
                                                                               20PH-CV01444

             IN THE CIRCUIT COURT FOR PHELPS COUNTY, MISSOURI

JOSEPH WINE,                                  )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       Civil Action No. ____________________
                                              )
RICHARD COMER ,                               )       JURY TRIAL DEMANDED,
Serve: 610 Rinehart Road                      )
       Lake Mary, FL 32746                    )
                                              )
       and                                    )
                                              )
CRETE CARRIER CORPORATION,                    )
Serve: Registered Agent                       )
       National Registered Agents, Inc.       )
       120 South Central Avenue               )
       Clayton, MO 63105                      )
                                              )
               Defendants.                    )

                                 PETITION FOR DAMAGES

       COMES NOW Plaintiff Joseph Wine, by and through his counsel, and for his Petition for

Damages against Defendants Richard Comer and Crete Carrier Corporation, states, alleges, and

avers as follows:

                            PARTIES, JURISDICTION AND VENUE

       1.      Plaintiff Joseph Wine is a natural person, resident, and citizen of Tunnelton, Preston

County, West Virginia.

       2.      Defendant Richard Comer (hereinafter “Comer”) is a natural person, resident and

citizen of Lake Mary, Seminole County Florida. Defendant Comer may be served with process at

610 Rinehart Road, Lake Mary, Florida 32746.

       3.      Pursuant to R.S.Mo. §506.210, Defendant Comer’s use and operation of a motor



                                                  1



                                                                                       EXHIBIT 1
                                                                                                       Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
 Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 2 of 23 PageID #: 6




vehicle or trailer on the public highways of the State of Missouri is deemed as an agreement to be

subject to the jurisdiction of the courts of this State in all civil actions and proceedings brought

against him. Further, pursuant to R.S.Mo. § 506.500 and Mo. R. Civ. P. 54.06, Defendant Comer

is subject to personal jurisdiction in that he transacts business within the State of Missouri and

committed tortious acts within the State of Missouri, resulting in injuries to Plaintiff.

       4.      Defendant Crete Carrier Corporation (hereinafter “Crete”) is a Nebraska

corporation registered to do business in the State of Missouri, with its principal place of business

in Lincoln, Nebraska. Defendant Crete may be served by serving its registered agent, National

Registered Agents, Inc., at 120 South Central Avenue, Clayton, Missouri, 63105.

       5.      Defendant Crete conducts motor carrier operations pursuant to USDOT number

73705, and is classified as a for hire interstate motor carrier by the Federal Motor Carrier Safety

Administration to carry general freight, building materials, fresh produce, meat, refrigerated food,

beverages and paper products.

       6.      Pursuant to R.S.Mo. §506.210, Defendant Crete’s use and operation of a motor

vehicle or trailer on the public highways of the State of Missouri is deemed as an agreement to be

subject to the jurisdiction of the courts of this State in all civil actions and proceedings brought

against it. Further, pursuant to R.S.Mo. § 506.500 and Mo. R. Civ. P. 54.06, Defendant Crete is

subject to personal jurisdiction in that it transacts business within the State of Missouri and

committed tortious acts within the State of Missouri, resulting in injuries to Plaintiff.

       7.      Venue and jurisdiction are proper pursuant to R.S.Mo. § 508.010 because Plaintiff

was injured in Phelps County, Missouri by the wrongful acts and/or negligent conduct of

Defendants alleged herein.



                                                  2
                                                                                                             Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
  Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 3 of 23 PageID #: 7




                 ALLEGATIONS APPLICABLE TO MORE THAN ONE COUNT

         8.       On June 7, 2020, Interstate 44 near the 172.0 mile marker consisted of 3 westbound

lanes.

         9.       At approximately 4:37 p.m. on June7, 2020, Defendant Comer was operating a

2019 Freightliner semi-truck (VIN: 1FUJHHDR7KLK34030) to which a 2014 Wabash trailer was

attached (VIN: 1JJV532D8EL795448) (hereinafter “Semi-Truck”), driving westbound in the

middle lane of Interstate 44 at approximately the 172.0 mile marker in Phelps County, Missouri.

         10.      At that time, the Semi-Truck was being operated in motor carrier operations

conducted by Defendant Crete.

         11.      Defendant Crete is and, at all relevant times, was “a motor carrier” and “employer”

of drivers of “commercial motor vehicles” as those terms are used and defined in the Federal Motor

Carrier Safety Regulations, and is, therefore, subject to such rules and regulations, as well as the

rules and regulations applicable to motor carrier operations adopted, modified, or established by

Missouri law.

         12.      At said time and place, Plaintiff was operating a 2008 GMC Sierra pickup (VIN:

1GTHK29U25E116003) (hereinafter “Sierra”) driving westbound in the left lane of Interstate 44

at approximately the 172.0 mile marker in Phelps County, Missouri, east of the Semi-Truck.

         13.      At said time and place, Defendant Comer drove the Semi-Truck from the middle

lane of Interstate 44 into the left land of Interstate 44, at a time that Plaintiff’s Sierra was occupying

the left lane.

         14.      Plaintiff was unable to avoid the Semi-Truck that was encroaching upon his lane of

traffic, and the front of the Sierra struck the rear of the Semi-Truck (hereinafter the “Subject



                                                    3
                                                                                                     Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
 Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 4 of 23 PageID #: 8




Collision”).

       15.     As a result of the Subject Collision, Plaintiff suffered severe injuries, including

injuries to his head and back, as well as physical pain, and emotional suffering.

       16.     At all times relevant herein, including the time of the Subject Collision:

               a. Defendant Crete owned, leased or rented the Semi-Truck;

               b. Defendant Comer owned, leased, rented or permissively used the Semi-Truck;

                   and/or

               c. Defendant Comer operated and/or utilized the Semi-Truck in the motor carrier

                   operations of Defendant Crete.

       17.     At all times relevant herein, including the time of the Subject Collision:

               a. Defendant Comer was the actual, apparent and ostensible agent, servant and

                   employee of Defendant Crete;

               b. Defendant Comer was operating the Semi-Truck for his own interests and for his

                   own profitable benefit;

               c. Defendant Comer was operating the Semi-Truck for the interests and profitable

                   benefit of Defendant Crete;

               d. Defendant Comer was operating the Semi-Truck for the benefit and on behalf of

                   Defendant Crete in the course and scope of his employment, agency and

                   servitude with Defendant Crete;

               e. Defendant Comer was operating the Semi-Truck to serve the interests of

                   Defendant Crete pursuant to an express or implied agreement between

                   Defendant Comer and Defendant Crete;



                                                 4
                                                                                                          Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
  Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 5 of 23 PageID #: 9




                f. Defendant Crete had the right to control the conduct of Defendant Comer;

                g. Defendant Comer was operating the Semi-Truck for a single business enterprise

                    for profit, for which purpose Defendant Crete and Defendant Comer combined

                    their property, money, effects, skills and knowledge;

                j. Defendant Comer was operating the Semi-Truck wherein Defendant Crete and

                    Defendant Comer each held a community of interest in accomplishing a

                    common business purpose; and/or

                k. The Subject Collision occurred during and in furtherance of a joint venture and

                    agreement between Defendant Crete and Defendant Comer, wherein each had

                    a right of control and right to share in the profits of the joint venture, and each

                    had a duty to share in any losses that may be sustained as a result of the joint

                    venture.

        18.     Defendants each caused or contributed to cause severe injuries sustained by

Plaintiff, and as such, the independent acts and/or omissions of Defendants resulted in indivisible

injuries to Plaintiff. As a result, Defendants are jointly and severally liable for the injuries to

Plaintiff.

                                   COUNT I – NEGLIGENCE
                                     (ALL DEFENDANTS)

        19.     Plaintiff hereby incorporates by reference the above paragraphs of this Petition, as

if fully set forth herein.

        20.     In operating the Semi-Truck upon a highway or road in Missouri, Defendant Comer

and Defendant Crete owed others, including Plaintiff, a duty of care.

        21.     Defendant Comer and Defendant Crete breached their duty of care, and were


                                                   5
                                                                                                    Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
 Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 6 of 23 PageID #: 10




thereby negligent in at least the following respects:

               a. Defendant Comer failed to yield the right of way;

               b. Defendant Comer failed to keep a careful lookout;

               c. Defendant Comer failed to notify or warn of his intention to change lanes;

               d. Defendant Comer knew, or should have known, that there was a reasonable

                   likelihood of collision in such time as to stop, swerve, slacken speed, and/or

                   sound a warning, but failed to do so;

               e. Defendant Comer allowed the Semi-Truck to reach an unsafe distance of travel

                   with the Sierra;

               f. Defendant Comer failed to maintain control of the Semi-Truck;

               g. Defendant Comer was inattentive in his driving of the Semi-Truck;

               h. Defendant Comer was distracted while driving the Semi-Truck;

               i. Defendant Comer operated the Semi-Truck while his ability and/or alertness

                   was so impaired, or so likely to become impaired, through fatigue, illness or

                   other cause, as to make it unsafe for him to operate the Semi-Truck;

               j. Defendant Comer drove the Semi-Truck at a time that his visibility was

                   impaired to the extent he could not stop, swerve, slacken speed and/or sound a

                   warning, so as to avoid a collision with the Sierra;

               k. Defendant Comer failed to exercise the requisite care in operating the Semi-

                   Truck;

               l. Defendant Comer failed to follow the Rules of the Road in Missouri;

               m. Defendant Comer drove the Semi-Truck at a time that its parts, accessories and



                                                  6
                                                                                                       Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
 Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 7 of 23 PageID #: 11




                    equipment were not in good working order; and/or

                n. The Semi-Truck operated by Defendant Comer collided with the Sierra.

        22.     Defendant Crete is vicariously liable for the negligent acts and/or omissions of

Defendant Comer, in that Defendant Crete was acting by and through Defendant Comer as its

agent, servant, and/or employee at the time that Defendant Comer engaged in such negligent acts

and/or omissions.

        23.     As a direct and proximate result of the negligent acts and/or omissions of Defendant

Comer and of Defendant Crete, acting by and through Defendant Comer, Plaintiff suffered severe

injuries and damages, including, but not limited to: past, present and future physical pain and

emotional suffering; past, present and future medical care, hospitalization and treatment; past and

present wage loss and impairment to future earning capacity; and impairment of health, strength

and vitality.

        24.     The conduct of Defendant Comer and Defendant Crete showed complete

indifference to or conscious disregard for the safety of others, including Plaintiff, justifying the

imposition of punitive damages in an amount sufficient to punish Defendants and deter Defendants

and others from like conduct.

        WHEREFORE, Plaintiff prays that this Court enter judgment against Defendants, jointly

and severally, for a reasonable sum of damages as will fairly and justly compensate Plaintiff, for

punitive damages in such sum as will serve to punish Defendants and deter Defendants and others

from engaging in like conduct, for costs incurred herein, and for such other and further relief as

the Court may deem just and proper under the circumstances.




                                                 7
                                                                                                          Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
 Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 8 of 23 PageID #: 12




                               COUNT II – NEGLIGENCE PER SE
                                   (ALL DEFENDANTS)

        25.      Plaintiff hereby incorporates by reference the above paragraphs of this Petition, as

if fully set forth herein.

        26.      The Subject Collision and the injuries and damages described herein are the direct

and proximate result of Defendant Comer and/or Defendant Crete’s violations of statutory and

regulatory authority, including Part 390 et seq. of the Federal Motor Carriers Safety Regulations,

as well as the rules and regulations applicable to motor carrier operations adopted, modified or

established by Missouri law, in at least the following respects:

        a. Defendant Comer failed to operate his vehicle in a careful and prudent manner, and

              failed to exercise the highest degree of care, in violation of R.S.Mo. § 304.012;

        b. Defendant Comer drove the Semi-Truck in violation of R.S.Mo. § 304.014, in that he

              failed to observe and comply with the Rules of the Road;

        c. Defendant Comer drove the Semi-Truck in violation of R.S.Mo. § 304.015, in that he

              failed to drive the Semi-Truck within a single lane and moved from his lane of travel

              before he first ascertained that such movement could be made with safety;

        d. Defendant Comer drove the Semi-Truck in violation of R.S.Mo. § 304.019, in that he

              moved from his lane of travel before he first ascertained that such movement could be

              made with safety and without giving an appropriate signal;

        e. Defendant Comer failed to operate the Semi-Truck in a careful and prudent manner and

              failed to exercise the highest degree of care, in violation of 49 C.F.R. § 392.3, in that

              he drove the Semi-Truck at a time when his ability or alertness was so impaired through

              fatigue, illness, or another cause, as to make it unsafe for him to begin or continue to


                                                    8
                                                                                                         Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
 Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 9 of 23 PageID #: 13




             operate the Semi-Truck; and/or

       f. Defendant Comer failed to operate the Semi-Truck in a careful and prudent manner and

             failed to exercise the highest degree of care, in violation of 49 C.F.R. § 393.9, in that

             he drove the Semi-Truck at a time when its parts, accessories and equipment were not

             in good working order and/or he failed to make use of necessary parts, accessories and

             equipment.

       27.      The above-referenced statutes and regulations were enacted and intended to protect

Missouri motorists, passengers, and pedestrians from the dangerous operation of vehicles.

       28.      At the time of the violations alleged above, Plaintiff was a motorist operating a

vehicle on a Missouri roadway, and thus, belonged to the class of persons that these statutes and

regulations were enacted and intended to protect.

       29.      The above-referenced violations of statues and regulations were a direct and

proximate cause of the Subject Collision.

       30.      Defendant Crete is vicariously liable for the violations of Defendant Comer, in that

Defendant Crete was acting by and through Defendant Comer as its agent, servant, and employee

at the time that Defendant Comer engaged in such negligent acts and/or omissions.

       31.      Defendant Crete is independently liable for the violations listed above pursuant to

the Federal Motor Carrier Safety Regulations and the Missouri regulatory scheme.

       32.      As a direct and proximate result of the violations of Defendant Comer and of

Defendant Crete, acting by and through Defendant Comer, Plaintiff suffered severe injuries and

damages, including, but not limited to: past, present and future physical pain and emotional

suffering; past, present and future medical care, hospitalization and treatment; past and present



                                                   9
                                                                                                       Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 10 of 23 PageID #: 14




wage loss and impairment to future earning capacity; and impairment of health, strength and

vitality.

        33.     The violations by Defendant Comer and Defendant Crete, acting by and through

Defendant Comer, showed complete indifference to or conscious disregard for the safety of others,

including Plaintiff, justifying the imposition of punitive damages in an amount sufficient to punish

Defendants and deter Defendants and others from like conduct.

        WHEREFORE, Plaintiff prays that this Court enter judgment against Defendants, jointly

and severally, for a reasonable sum of damages as will fairly and justly compensate Plaintiff, for

punitive damages in such sum as will serve to punish Defendants and deter Defendants and others

from engaging in like conduct, for costs incurred herein, and for such other and further relief as

the Court may deem just and proper under the circumstances.

                           COUNT III – NEGLIGENT HIRING,
                      TRAINING, SUPERVISION AND ENTRUSTMENT
                                 (DEFENDANT CRETE)

        34.     Plaintiff hereby incorporates by reference the above paragraphs of this Petition, as

if fully set forth herein.

        35.     Pursuant to Parts 390 et seq. of the Federal Motor Carriers Safety Regulations, as

well as the rules and regulations applicable to motor carrier operations adopted, modified or

established by Missouri law, Defendant Crete owes and owed the general public, including

Plaintiff, a continuing duty to supervise Defendant Comer and investigate and monitor Defendant

Comer’s ability, fitness and qualifications to operate a commercial motor vehicle in interstate

commerce.

        36.     Defendant Crete breached its duty of care, and was negligent in at least the



                                                 10
                                                                                                       Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 11 of 23 PageID #: 15




following respects:

              a. Defendant Crete failed to determine that Defendant Comer lacked the requisite

                  ability, fitness and qualifications to operate a commercial vehicle at the time of

                  his first employment or contracting with Defendant Crete;

              b. Defendant Crete failed to provide adequate and sufficient training to Defendant

                  Comer such that he could obtain the requisite ability, fitness and qualifications

                  to operate the Semi-Truck;

              c. Defendant Crete failed to determine that Defendant Comer lacked the requisite

                  ability, fitness and qualifications to operate a commercial vehicle between the

                  time of his first employment or contracting with Defendant Crete and the

                  Subject Collision;

              d. Defendant Crete failed to ensure that Defendant Comer possessed sufficient

                  knowledge of the Federal Motor Carrier Safety Regulations and Missouri’s

                  regulatory scheme so as to be in a position to comply with said regulatory

                  schemes and safely operate the Semi-Truck;

              e. Defendant Crete failed to monitor the activities of Defendant Comer so as to

                  become aware of his failure to comply with one or more of the Federal Motor

                  Carrier Safety Regulations and/or Missouri’s regulatory scheme;

              f. Defendant Crete entrusted and allowed Defendant Comer to operate the Semi-

                  Truck at a time when it knew, or should have known, that he lacked the requisite

                  ability, fitness and qualifications to safely operate the Semi-Truck at the time

                  of the Subject Collision; and/or



                                                11
                                                                                                         Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 12 of 23 PageID #: 16




                g. Defendant Crete entrusted and allowed Defendant Comer to operate the Semi-

                    Truck at a time when it knew, or should have known, that he was not in

                    compliance with one or more of the Federal Motor Carrier Safety Regulations

                    and/or Missouri’s regulatory scheme so as to safely operate the Semi-Truck.

        37.     As a direct and proximate result of the negligent acts and/or omissions of Defendant

Crete, Plaintiff suffered severe injuries and damages, including, but not limited to: past, present

and future physical pain and emotional suffering;          past, present and future medical care,

hospitalization and treatment; past and present wage loss and impairment to future earning

capacity; and impairment of health, strength and vitality.

        38.     The conduct of Defendant Crete showed complete indifference to or conscious

disregard for the safety of others, including Plaintiff, justifying the imposition of punitive damages

in an amount sufficient to punish Defendant Crete and deter Crete and others from like conduct.

        WHEREFORE, Plaintiffs pray that this Court enter judgment against Defendant Crete for

a reasonable sum of damages as will fairly and justly compensate Plaintiff, for punitive damages

in such sum as will serve to punish Defendant Crete and deter Defendant Crete and others from

engaging in like conduct, for costs incurred herein, and for such other and further relief as the

Court may deem just and proper under the circumstances.

                             COUNT IV – NEGLIGENCE PER SE
                                 (DEFENDANT CRETE)

        39.     Plaintiff hereby incorporates by reference the above paragraphs of this Petition, as

if fully set forth herein.

        40.     The Subject Collision and the injuries and damages described herein are the direct

and proximate result of Defendant Crete’s violations of Part 390 et seq. of the Federal Motor


                                                 12
                                                                                                       Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 13 of 23 PageID #: 17




Carriers Safety Regulations, as well as the rules and regulations applicable to motor carrier

operations adopted, modified or established by Missouri law, in at least the following respects:

               a. Defendant Crete failed to determine that Defendant Comer lacked the requisite

                  ability, fitness and qualifications to operate a commercial vehicle at the time of

                  his first employment or contracting with Defendant Crete;

               b. Defendant Crete failed to provide adequate and sufficient training to Defendant

                  Comer such that he could obtain the requisite ability, fitness and qualifications

                  to operate the Semi-Truck;

               c. Defendant Crete failed to determine that Defendant Comer lacked the requisite

                  ability, fitness and qualifications to operate a commercial vehicle between the

                  time of his first employment or contracting with Defendant Crete and the

                  Subject Collision;

               d. Defendant Crete failed to ensure that Defendant Comer possessed sufficient

                  knowledge of the Federal Motor Carrier Safety Regulations and Missouri’s

                  regulatory scheme so as to be in a position to comply with said regulatory

                  schemes and safely operate the Semi-Truck;

               e. Defendant Crete failed to monitor the activities of Defendant Comer so as to

                  become aware of his failure to comply with one or more of the Federal Motor

                  Carrier Safety Regulations and/or Missouri’s regulatory scheme;

               f. Defendant Crete entrusted and allowed Defendant Comer to operate the Semi-

                  Truck at a time when it knew, or should have known, that he lacked the requisite

                  ability, fitness and qualifications to safely operate the Semi-Truck at the time



                                                13
                                                                                                         Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 14 of 23 PageID #: 18




                    of the Subject Collision; and/or

                g. Defendant Crete entrusted and allowed Defendant Comer to operate the Semi-

                    Truck at a time when it knew, or should have known, that he was not in

                    compliance with one or more of the Federal Motor Carrier Safety Regulations

                    and/or Missouri’s regulatory scheme so as to safely operate the Semi-Truck.

        41.     The above-referenced federal and state regulations were enacted and intended to

protect motorists, passengers, and pedestrians from the dangerous operation of vehicles.

        42.     At the time of the violations alleged above, Plaintiff was a motorist operating a

vehicle on a Missouri roadway and thus belonged to the class of persons that these regulations

were enacted and intended to protect.

        43.     The above-referenced violations of the federal and/or state regulations were a direct

and proximate cause of the Subject Collision.

        44.     Defendant Crete is liable for the violations listed above pursuant to Part 390 et seq.

of the Federal Motor Carrier Safety Regulations and Missouri’s regulatory scheme.

        45.     As a direct and proximate result of the violations of Defendant Crete, Plaintiff

suffered severe injuries and damages, including, but not limited to: past, present and future

physical pain and emotional suffering; past, present and future medical care, hospitalization and

treatment; past and present wage loss and impairment to future earning capacity; and impairment

of health, strength and vitality.

        46.     The violations by Defendant Crete showed complete indifference to or conscious

disregard for the safety of others, including Plaintiff, justifying the imposition of punitive damages

in an amount sufficient to punish Defendant Crete and deter Defendant Crete and others from like



                                                 14
                                                                                                        Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 15 of 23 PageID #: 19




conduct.

       WHEREFORE, Plaintiff prays that this Court enter judgment against Defendant Crete for

a reasonable sum of damages as will fairly and justly compensate Plaintiff, for punitive damages

in such sum as will serve to punish Defendant Crete and deter Defendant Crete and others from

engaging in like conduct, for the costs incurred herein, and for such other and further relief as the

Court may deem just and proper under the circumstances.

       WHEREFORE, Plaintiff prays that this Court enter judgment against Defendants for a

reasonable sum of damages in excess of $25,000 as will fairly and justly compensate Plaintiff, for

punitive damages in such sum as will serve to punish Defendants and deter Defendants and others

from engaging in like conduct, for costs incurred herein, and for such other and further relief as

the Court may deem just and proper under the circumstances.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all allegations, claims and causes of action

asserted herein.

                                                      Respectfully submitted,

                                                      LANGDON & EMISON LLC

                                                      /s/ David A. Brose
                                                      ________________________________
                                                      David A. Brose, MO# 56244
                                                      Michael J. Serra, MO #63237
                                                      911 Main Street
                                                      P. O. Box 220
                                                      Lexington, Missouri 64067
                                                      Telephone: (660) 259-6175
                                                      Facsimile: (660) 259-4571
                                                      david@lelaw.com
                                                      mserra@lelaw.com
                                                      ATTORNEYS FOR PLAINTIFF

                                                 15
                                                                                                  Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 16 of 23 PageID #: 20
                                                                              20PH-CV01444

             IN THE CIRCUIT COURT FOR PHELPS COUNTY, MISSOURI

JOSEPH WINE,                                 )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )       Civil Action No. ____________________
                                             )
RICHARD COMER ,                              )       JURY TRIAL DEMANDED,
Serve: 610 Rinehart Road                     )
       Lake Mary, FL 32746                   )
                                             )
       and                                   )
                                             )
CRETE CARRIER CORPORATION,                   )
Serve: Registered Agent                      )
       National Registered Agents, Inc.      )
       120 South Central Avenue              )
       Clayton, MO 63105                     )
                                             )
               Defendants.                   )


                           MOTION FOR APPROVAL
                AND APPOINTMENT OF PRIVATE PROCESS SERVERS

       COMES NOW Plaintiff in the above captioned matter and for his Motion for Approval and

Appointment of Private Process Servers, pursuant to the Local Rule(s) of the Circuit Court of

Phelps County, Missouri, states to the Court as follows:

               The Petitioner/Plaintiff requests that the following individuals be approved and

appointed to serve process in this case to defendants:

           1. Curtis Martin

           2. John Peschau

               WHEREFORE, Plaintiff moves this court to appoint Curtis Martin, and John

Peschau as special process servers for the purpose of serving defendants in this case.




                                                 1
                                                                                  Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 17 of 23 PageID #: 21




                                          Respectfully submitted,

                                          LANGDON & EMISON LLC

                                          /s/ David A. Brose
                                          ________________________________

                                          David A. Brose, MO# 56244
                                          Michael J. Serra, MO #63237
                                          911 Main Street
                                          P. O. Box 220
                                          Lexington, Missouri 64067
                                          Telephone: (660) 259-6175
                                          Facsimile: (660) 259-4571
                                          david@lelaw.com
                                          mserra@lelaw.com
                                          ATTORNEYS FOR PLAINTIFF




                                      2
                                                                                              Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 18 of 23 PageID #: 22
                                                                           20PH-CV01444

             IN THE CIRCUIT COURT FOR PHELPS COUNTY, MISSOURI

JOSEPH WINE,                                )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )       Civil Action No. ____________________
                                            )
RICHARD COMER ,                             )       JURY TRIAL DEMANDED,
Serve: 610 Rinehart Road                    )
       Lake Mary, FL 32746                  )
                                            )
       and                                  )
                                            )
CRETE CARRIER CORPORATION,                  )
Serve: Registered Agent                     )
       National Registered Agents, Inc.     )
       120 South Central Avenue             )
       Clayton, MO 63105                    )
                                            )
              Defendants.                   )


                 ORDER APPOINTING PRIVATE PROCESS SERVERS

       It is hereby ordered that Plaintiff’s Motion for Approval and Appointment of Private

Process Servers is GRANTED and Curtis Martin and Joshua Peschau are hereby approved and

appointed to serve process in the above captioned matter to any named defendants.



____________________                        _________________________________________
DATE                                        JUDGE




                                                1
                                                                                                             Electronically Filed - Phelps - November 12, 2020 - 04:45 PM
  Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 19 of 23 PageID #: 23
                                                                            20PH-CV01444

               IN THE CIRCUIT COURT FOR PHELPS COUNTY, MISSOURI
                                                                                     FILED
 JOSEPH WINE,                                )                                 Thursday, November 12, 2020
                                             )
                Plaintiff,                   )                               SUE BROWN, CIRCUIT CLERK
                                             )                                  PHELPS COUNTY, MO

 v.                                          )       Civil Action No. ____________________
                                             )
 RICHARD COMER ,                             )       JURY TRIAL DEMANDED,
 Serve: 610 Rinehart Road                    )
        Lake Mary, FL 32746                  )
                                             )
         and                                 )
                                             )
 CRETE CARRIER CORPORATION,                  )
 Serve: Registered Agent                     )
        National Registered Agents, Inc.     )
        120 South Central Avenue             )
        Clayton, MO 63105                    )
                                             )
                Defendants.                  )


                   ORDER APPOINTING PRIVATE PROCESS SERVERS

         It is hereby ordered that Plaintiff’s Motion for Approval and Appointment of Private

 Process Servers is GRANTED and Curtis Martin and Joshua Peschau are hereby approved and

 appointed to serve process in the above captioned matter to any named defendants.


                                                       SUE BROWN CIRCUIT CLERK /s/
 ____________________
Thursday, November 12, 2020                  _________________________________________
                                                     BY LINDA NEWTON, DEPUTY CLERK
 DATE                                        JUDGE / CLERK




                                                 1
           Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 20 of 23 PageID #: 24

             IN THE 25TH JUDICIAL CIRCUIT, PHELPS COUNTY, MISSOURI

Judge or Division:                                              Case Number: 20PH-CV01444
JOHN D BEGER                                                                                                                    FILED
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
JOSEPH WINE                                                     DAVID ALLEN BROSE                                     Friday, November 13, 2020
                                                                LANGDON & EMISON
                                                                911 MAIN STREET                                    SUE BROWN, CIRCUIT CLERK
                                                                PO BOX 220                                            PHELPS COUNTY, MO
                                                          vs.   LEXINGTON, MO 64067
Defendant/Respondent:                                           Court Address:
RICHARD COMER                                                   200 N MAIN, SUITE 201
Nature of Suit:                                                 COURTHOUSE 2ND FLOOR
CC Pers Injury-Vehicular                                        ROLLA, MO 65401
                                                                                                                             (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: CRETE CARRIER CORPORATION
                            Registered Agents
 National Registered Agents, Inc
 120 SOUTH CENTRAL AVENUE
 CLAYTON, MO 63105
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                        Friday, November 13, 2020                        SUE BROWN CIRCUIT CLERK /s/
                                     _______________________________               ______________________________________________________
                                                                                         BY LINDA NEWTON, DEPUTY CLERK
      PHELPS COUNTY
                                                   Date                                                  Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-879              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 21 of 23 PageID #: 25

               IN THE 25TH JUDICIAL CIRCUIT, PHELPS COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 20PH-CV01444
                                                                                                                            FILED
 JOHN D BEGER
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:              Friday, November 13, 2020
 JOSEPH WINE                                                 DAVID ALLEN BROSE
                                                             LANGDON & EMISON                                   SUE BROWN, CIRCUIT CLERK
                                                             911 MAIN STREET                                       PHELPS COUNTY, MO
                                                             PO BOX 220
                                                       vs.   LEXINGTON, MO 64067
 Defendant/Respondent:                                       Court Address:
 RICHARD COMER                                               200 N MAIN, SUITE 201
 Nature of Suit:                                             COURTHOUSE 2ND FLOOR
 CC Pers Injury-Vehicular                                    ROLLA, MO 65401                                             (Date File Stamp)
                           Summons for Personal Service Outside the State of Missouri
                                                        (Except Attachment Action)
  The State of Missouri to: RICHARD COMER
                            Alias:
  610 RINEHART ROAD
  LAKE MARY, FL 32746

     COURT SEAL OF             You are summoned to appear before this court and to file your pleading to the petition, copy of
                               which is attached, and to serve a copy of your pleading upon the attorney for the
                               plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                               you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                               taken against you for the relief demanded in this action.
                                    Friday, November 13, 2020                           SUE BROWN CIRCUIT CLERK /s/
                               ___________________________________                _______________________________________________
                                                                                       BY LINDA NEWTON, DEPUTY CLERK
     PHELPS COUNTY                                  Date                                               Clerk
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                          ______________________________________________________
                   Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                             Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                               I am: (check one)   the clerk of the court of which affiant is an officer.
                                                   the judge of the court of which affiant is an officer.
                                                   authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                    summons. (use for out-of-state officer)
                                                    authorized to administer oaths. (use for court-appointed server)
                                                                            __________________________________________________________
                                                                                                Signature and Title
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                             See the following page for directions to officer making return on service of summons.

OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-100            1 of 2 (20PH-CV01444)           Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                         506.500, 506.510 RSMo
           Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 22 of 23 PageID #: 26
                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-100     2 of 2 (20PH-CV01444)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                               506.500, 506.510 RSMo
                                                                                  Electronically Filed - Phelps - November 17, 2020 - 03:06 PM
Case: 4:20-cv-01721-DDN Doc. #: 1-1 Filed: 12/07/20 Page: 23 of 23 PageID #: 27
